Exhibit 99 Contact: Ray Wallin Micrel, Incorporated 2180 Fortune Drive San Jose, CA95131 Phone:(408) 944-0800 Press Release MICREL REPORTS 2 · First quarter revenues of $67.5 million decreased 10.8% on a sequential quarter basis · First quarter GAAP net income of $9.1 million, or $0.14 per diluted share compared to $0.22 in the prior quarter and $0.16 per diluted share in the first quarter of 2010 · Non-GAAP earnings per diluted share of $0.16 compared to $0.23 in the prior quarter and $0.17 in first quarter in 2010 · First quarter gross margin of 56.1%, up from 55.8% in the prior quarter and 55.4% in the first quarter of 2010 · First quarter cash provided by operating activities of $15.5 million · First quarter book-to-bill improved from prior quarter but remained slightly below one · Dividend approved by Micrel’s Board of Directors at $0.035 per share San Jose, CA, April. 21, 2011 — Micrel, Incorporated (Nasdaq NM: MCRL), an industry leader in analog, high bandwidth communications and Ethernet IC solutions, today announced financial results for the first quarter ended March 31, 2011. First quarter revenues of $67.5 million decreased by $8.1 million, or 10.8 percent, from $75.6 million in the fourth quarter of 2010.The larger than expected sequential reduction in revenue was mainly due to lower demand in the communications end markets from a customer manufacturing smartphone and tablet devices. The Company also experienced lower overall demand across multiple end markets due to supply chain disruptions from the crisis in Japan and further inventory reductions by sell-in (POP) channel partners.Compared to the same period last year, first quarter 2011 revenues were higher by $0.3 million. Micrel Reports 2011 First Quarter Financial Results April 21, 2011 Page2 of 8 First quarter 2011 GAAP net income of $9.1 million, or $0.14 per diluted share, compares to fourth quarter 2010 GAAP net income of $13.7 million, or $0.22 per diluted share, and GAAP net income of $9.7 million, or $0.16 per diluted share in the same period in 2010.First quarter 2011 non-GAAP net income of $9.9 million, or $0.16 per diluted share, compares to fourth quarter 2010 non-GAAP net income of $14.5 million, or $0.23 per diluted share, and non-GAAP net income of $10.4 million, or $0.17 per diluted share in the same period in 2010.A reconciliation of the GAAP net income to non-GAAP net income is provided in the financial tables of this press release.Non-GAAP results exclude the impact of stock-based compensation expense and the related tax effects. Commenting on the first quarter performance, Micrel’s President and CEO Ray Zinn said, “In addition to the normal seasonal weakness in demand in the first quarter, we encountered several challenges that resulted in a slower than expected start in 2011.As we announced earlier this month, our top line results were impacted by an unanticipated reduction in sales to a Korean wireless handset and consumer electronic device manufacturer which moderated product deliveries during the quarter to control inventory levels.The Company also experienced a reduction in overall demand towards the end of the quarter related to disruptions in the worldwide electronics supply chain as a result of the earthquake and tsunami in Japan in March.” “Operationally, I continue to be pleased with our execution.Despite the lower revenues, first quarter gross margin of 56.1 percent increased from the previous quarter primarily due to a richer product mix.While we continue to carefully manage operating expenses, our commitment to new product development is paying off as evidenced by the ongoing growth in design wins and new product introductions.As we had anticipated our first quarter book-to-bill ratio was below one, but showed a nice improvement compared to the previous quarter.Importantly, our business continues to generate a significant amount of cash.Cash flow from operating activities was $15.5 million in the quarter, helping our cash, cash equivalents and short term investments balance grow to nearly $122 million, or $1.93 per diluted share.Our strong balance sheet provides Micrel with significant financial flexibility to enhance long-term shareholder value.In addition to maintaining our quarterly cash dividend, during the first quarter we repurchased 433,671 shares of Micrel common stock for a total of $5.8 million.” Micrel Reports 2011 First Quarter Financial Results April 21, 2011 Page3 of 8 Outlook Mr. Zinn continued, “The crisis in Japan will likely continue to impact the semiconductor industry through the first half of the year.While the Japanese markets represents only about 5 to 7 percentof our overall net sales, the uncertainty associated with the Japan crisis on the supply chain and customer concerns in the current environment make near term forecasting difficult.However, we currently expect sequential top line growth in the second quarter.Our second quarter beginning direct backlog is higher by approximately 8 percent than it was entering the first quarter and overall customer demand through the first three weeks of April is improving.Our design win momentum continues to remain strong and our new products are gaining good acceptance in the marketplace.” Based upon current backlog levels and demand estimates, the Company projects second quarter 2011 revenues will increase by a range of 3 percent to 8 percent on a sequential basis.Gross profit margin is expected to be approximately 56 percent.In addition, the Company estimates that second quarter 2011 GAAP net income will be approximately $0.14 to $0.17 per diluted share. Dividend The Company announced today that Micrel’s Board of Directors has authorized a quarterly cash dividend of $0.035 per share of common stock.The payment of this dividend will be made on May 25, 2011, to shareholders of record as of May 11, 2011. Conference Call The Company will host a conference call at 4:30 p.m. eastern time (1:30 p.m. Pacific time), on April 21, 2011.Chief Executive Officer Raymond Zinn and Chief Financial Officer Ray Wallin will present an overview of the 2011 first quarter financial results, discuss current business conditions and then respond to questions. The call is available, live, to any interested party, on a listen only basis, by dialing (866) 551-3680 and entering the participant code 1110964 followed by the # key.For international callers, please dial (212) 401-6760 and enter the participant code 1110964 followed by the # key.A live webcast will also be available at the ‘Investors’ section of Micrel’s website at: www.micrel.com.An audio replay of the conference call will be available through April 28, 2011, by dialing (866) 551-4520 or (212) 401-6750 and entering the participant code 271741 followed by the # key.The webcast replay will also be available on the Company’s website. Micrel Reports 2011 First Quarter Financial Results April 21, 2011 Page4 of 8 SAFE HARBOR STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 This press release includes statements that qualify as forward-looking statements under the Private Securities Litigation Reform Act of 1995.These forward-looking statements include statements about the following topics: our expectations regarding future financial results, including revenues, customer demand and inventories, order lead times, backlog, turns-fill requirements, net income, earnings per share, gross margin, average selling prices, the effect of cost-control efforts, supply chain constraints, channel inventory levels and trends, capacity utilization, development of new products, design wins and customer order patterns, near-term and long-term impact of the earthquake and tsunami crisis in Japan and the nature and extent of macro-economic and industry trends.Forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially.Those risks and uncertainties include, but are not limited to, such factors as: softness in demand for our products; customer decisions to cancel, reschedule, or delay orders for our products; the effect that lead times and channel inventories have on the demand for our products; economic or financial difficulties experienced by our customers; the effect of business conditions in the computer, wireless, telecommunications and industrial markets; the impact of any previous or future acquisitions; changes in demand for networking or high bandwidth communications products; the impact of competitive products and pricing and alternative technological advances; the accuracy of estimates used to prepare the Company’s financial statements and forecasts; the global economic situation; supply chain and demand impact of the crisis in Japan, the ability of the Company’s vendors and subcontractors to supply or manufacture the Company’s products in a timely manner; the timely and successful development and market acceptance of new products and upgrades to existing products; softness in the economy and the U.S. stock markets as a whole; fluctuations in the market price of Micrel’s common stock and other market conditions; the difficulty of predicting our future cash needs; the nature of other investment opportunities available to the Company from time to time; Micrel’s operating cash flow, and economic and industry projections.For further discussion of these risks and uncertainties, please refer to the documents the Company files with the SEC from time to time, including the Company’s Annual Report on Form 10-K for the year ended December 31, 2010.All forward-looking statements are made as of today, and the Company disclaims any duty to update such statements. Micrel Reports 2011 First Quarter Financial Results April 21, 2011 Page5 of 8 Non-GAAP Reporting The Company presents non-GAAP financial measures only because investors and financial analysts use non-GAAP results in their analysis of historical results and projections of the Company’s future operating results.The Company’s management uses non-GAAP measures on a limited basis, primarily for employee performance-based compensation.In order to facilitate the computation of non-GAAP results for the financial analyst community and investors, the Company makes reference to non-GAAP net income and earnings per share.These non-GAAP results exclude the impact of revenues and cost of revenues related to intellectual property settlements, stock-based compensation expense, proxy contest expenses, restructuring and impairment charges or credits, other income related to litigation settlements and their respective related tax effects.Micrel references those results to allow a better comparison of results in the current period to those in prior periods and to provide insight to the Company’s on-going operating performance after exclusion of these items.The Company has reconciled such non-GAAP results to the most directly comparable GAAP financial measures in the financial tables at the end of this press release. Reference to these non-GAAP results should be considered in addition to results that are prepared under current accounting standards, but should not be considered a substitute for results that are presented in accordance with GAAP.It should also be noted that Micrel’s non-GAAP information may be different from the non-GAAP information provided by other companies. About Micrel Micrel, Inc. is a leading global manufacturer of IC solutions for the worldwide analog, Ethernet and high bandwidth markets. The Company’s products include advanced mixed-signal, analog and power semiconductors; high performance communication, clock management, Ethernet switch and physical layer transceiver ICs.Company customers include leading manufacturers of enterprise, consumer, industrial, mobile, telecommunications, automotive, and computer products. Corporation headquarters and state-of-the-art wafer fabrication facilities are located in San Jose, CA with regional sales and support offices and advanced technology design centers situated throughout the Americas, Europe and Asia. In addition, the Company maintains an extensive network of distributors and reps worldwide. Web: www.micrel.com.For further information, contact Ray Wallin at: Micrel, Incorporated, 2180 Fortune Drive, San Jose, California 95131, (408) 944-0800; or visit the Micrel website at: www.micrel.com. -Financial Tables to Follow- Micrel Reports 2011 First Quarter Financial Results April 21, 2011 Page6 of 8 MICREL, INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) ThreeMonthsEnded March 31, December 31, March 31, Net revenues $ $ $ Cost of revenues* Gross profit Operating expenses: Research and development* Selling, general and administrative* Total operating expenses Income from operations Other income (expense): Interest income Interest expense ) ) ) Other income 39 34 41 Total other income Income before income taxes Provision for income taxes Net income $ $ $ Net income per share: Basic $ $ $ Diluted $ $ $ Shares used in computing per share amounts: Basic Diluted * Includes amortization of stock-based compensation as follows: Cost of revenues $ $ $ Research and development Selling, general and administrative Micrel Reports 2011 First Quarter Financial Results April 21, 2011 Page7 of 8 MICREL, INCORPORATED SUPPLEMENTAL RECONCILIATIONS OF GAAP TO NON-GAAP RESULTS (In thousands, except per share amounts) (Unaudited) ThreeMonthsEnded March 31, December 31, March 31, GAAP Net income $ $ $ Adjustments to GAAP net income: Stock-based compensation included in: Cost of revenues Research and development Selling, general and administrative Tax effect of adjustments to GAAP income ) ) ) Total Adjustments to GAAP net income Non-GAAP income** $ $ $ Non-GAAP shares used in computing non-GAAP income per share (in thousands): Basic Diluted* GAAP income per share - Basic $ $ $ Total Adjustments to GAAP net income $ $ $ Non-GAAP income per share - Basic $ $ $ GAAP income per share - Diluted $ $ $ Total Adjustments to GAAP net income $ $ $ Non-GAAP income per share - Diluted* $ $ $ *Non-GAAP shares have been adjusted from diluted outstanding shares calculated under FAS123R. **Non-GAAP results are reached by excluding revenues and cost of revenues related to intellectual property settlements, stock-based compensation expense, other operating income or expense items, proxy contest expenses, equipment impairment, restructuring charges or credits, other income related to litigation settlements and their related tax-effects. Non-GAAP results are presented to supplement our GAAP consolidated financial statements to allow a better comparison of results in the current period to those in prior periods and to provide meaningful insight to the Company's on-going operating performance after exclusion of these items. Micrel Reports 2011 First Quarter Financial Results April 21, 2011 Page8 of 8 MICREL, INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) March 31, December 31, ASSETS CURRENT ASSETS: Cash, cash equivalents and short-term investments $ $ Accounts receivable, net Inventories Income taxes receivable Deferred income taxes Other current assets Total current assets LONG-TERM INVESTMENTS PROPERTY, PLANT AND EQUIPMENT, NET INTANGIBLE ASSETS, NET DEFERRED INCOME TAXES OTHER ASSETS TOTAL $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Deferred income on shipments to distributors Current portion of Long-term debt Other current liabilities Total current liabilities LONG-TERM DEBT - - LONG-TERM TAXES PAYABLE SHAREHOLDERS' EQUITY: TOTAL SHAREHOLDERS' EQUITY TOTAL $ $
